PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SCHWABE, WILLIAMSON & WYATT, P.C.
1211 SW 5th Avenue, Suite 1600
Portland, OR 97204


In re Application of: Meryem Simsek et al.
Serial No.: 17090562         
Filed: November 5, 2020
Docket: AD2757-US/111027-257897
Title: NETWORK CODING AND DELAY-EFFICIENT INTEGRATED ACCESS AND BACKHAUL NETWORK TOPOLOGIES
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(d)




This is a decision on the Request for Deferral of Examination, filed on 05 November 2020 under 37 C.F.R. §1.103(d).

The request is GRANTED. 


REGULATION AND PRACTICE

37 C.F.R. 1.103 provides in part:

 (d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code. A request for deferral of examination under this paragraph must include the publication fee set forth in § 1.18(d) and the processing fee set forth in § 1.17(i). A request for deferral of examination under this paragraph will not be granted unless:
(1) The application is an original utility or plant application filed under § 1.53(b) or resulting from entry of an international application into the national stage after compliance with § 1.495;
(2) The applicant has not filed a nonpublication request under § 1.213(a), or has filed a request under § 1.213(b) to rescind a previously filed nonpublication request;
(3) The application is in condition for publication as provided in § 1.211(c); and
(4) The Office has not issued either an Office action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151.

ANALYSIS AND DECISION



Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to Christopher Biagini at (571) 272-9743. 

/Christopher Biagini/________
Christopher Biagini, Quality Assurance Specialist
TC2400